244 S.W.3d 179 (2007)
LaKisha REED, Appellant,
v.
SIOUX CHIEF MFG. COMPANY, Defendant, and
Division of Employment Security, Respondent.
No. WD 67657.
Missouri Court of Appeals, Western District.
August 14, 2007.
Application for Transfer Denied September 25, 2007.
*180 LaKisha Reed, pro se.
Larry Raymond Ruhmann, Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Application for Transfer to Supreme Court Denied September 25, 2007.

Order
PER CURIAM.
LaKisha Reed appeals the Labor and Industrial Relations Commission's decision to disqualify her from unemployment benefits based on a finding that she was discharged for misconduct connected with work. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. Rule 84.16(b).